                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


SARA HILDEBRAND

                 Plaintiff,
                                                                  Case No. 2:18-cv-01309-DEJ
        v.

VILLAGE OF GERMANTOWN,

                 Defendant.


                                   NOTICE OF APPEARANCE


        PLEASE TAKE NOTICE that KASDORF, LEWIS & SWIETLIK, S.C., by Matthew J.

Hastings, has been retained by and appear for the Defendant, Village of Germantown, in the above-

referenced matter. Copies of all pleadings should be served upon us via U.S. Mail at the address below

or via the court’s electronic filing system.

        Dated this 5th day of August, 2019,

                                               KASDORF, LEWIS & SWIETLIK, S.C.
                                               Attorneys for Defendant, Village of Germantown

                                               By: /s/ Matthew J. Hastings
                                                   Matthew J. Hastings
                                                   State Bar No. 1059063


MAILING ADDRESS:
One Park Plaza, Suite 500
11270 W. Park Place
Milwaukee, WI 53224
Phone: (414) 577-4000
Fax:    (414) 577-4400
E-Mail: mhastings@kasdorf.com




             Case 2:18-cv-01309-DEJ Filed 08/05/19 Page 1 of 1 Document 22
